87 U.S. 653 (____)
20 Wall. 653
PARCELS
v.
JOHNSON.
Supreme Court of United States.

*654 Mr. B.G. Barrow (with whom was Mr. M.H. Carpenter), for the plaintiff in error; Mr. J.F. Benjamin, contra.
The CHIEF JUSTICE delivered the opinion of the court.
This writ of error is dismissed, upon the authority of Moore v. Robbins,[*] St. Clair County v. Lovingston,[] Tracy v. Holcombe,[] Pepper v. Dunlap,[§] Brown v. Union Bank.[]
A writ of error can only issue from this court to the highest court of a State for a review of the final judgment or decree of that court in a suit. In other words, it is only the last judgment or the last decree which the State courts can give in a suit, until that judgment or decree is set aside or reversed, that this court can, even in the prescribed cases bring here for re-examination.
The judgment of the Supreme Court of Missouri, brought up in this case, is one of reversal only and remanding the suit to the inferior court for further proceedings in accordance with the opinion delivered and filed. The cause was sent back, therefore, for a new trial or a new hearing. Upon such trial or hearing the inferior court can proceed to render a new judgment, not inconsistent with the opinion, and *655 that judgment may in its turn be taken to the Supreme Court for examination.
From the record it appears that one of the defences set up in the answer, to wit, that which was based upon the implied acceptance of one-third of the proceeds of the guardian's sale in lieu of dower in the land, was not proven. On a new trial that proof may be supplied and a judgment rendered thereon satisfactory to the now complaining party. In that manner the present supposed Federal question may be put out of the case. So, too, the present pleadings may be amended and a new case made, which will render unnecessary the consideration of any question that can give this court jurisdiction.
Thus it is apparent that the parties have not as yet exhausted the power of the State courts in the premises, and until that is done our power cannot be called into action. This court must be the last resort of litigants in State courts.
WRIT DISMISSED.
NOTES
[*]  18 Wallace, 588.
[]  Ib. 628.
[]  24 Howard, 426.
[§]  5 Id. 51.
[]  4 Id. 465.